

Exhibit 10(f)




























PITNEY BOWES


PENSION RESTORATION PLAN






Amended and Restated as of March 31, 2013






























ADOPTED BY EMPLOYEE BENEFITS COMMITTEE MARCH 29, 2013

 

Page 0

--------------------------------------------------------------------------------



PITNEY BOWES PENSION RESTORATION PLAN
(Amended and Restated as of March 31, 2013)








TABLE OF CONTENTS






I.    Purpose and Name of Plan…………………………………………………    1


II.    Restatement…………………………………………………………    ………2


III.    Participation………………………………………………………...............    2


IV.    Benefits……………………………………………………………………..    3


V.    Time and Form of Payment…………………………………………………4


VI.    Administration of the Plan…………………………………………………..9


VII.    Amendment and Discontinuance…………………………………..............12


VIII.    Vesting……………………………………………………………………..13


IX.    Withholding of Taxes……………………………………………………...13


X.    Miscellaneous……………………………………………………………...14























 

Page 1

--------------------------------------------------------------------------------



PITNEY BOWES PENSION RESTORATION PLAN
(Amended and Restated as of March 31, 2013)


I.
Name and Purpose of Plan



Pitney Bowes Inc. (“Pitney Bowes” or the “Company”) maintains a nonqualified
defined benefit plan, the Pitney Bowes Pension Restoration Plan (“Plan”), for
its employees and the employees of its U.S. subsidiaries and affiliates who
Pitney Bowes has designated to participate in the Plan. Pitney Bowes Inc. hereby
amends and restates the Plan” effective March 31, 2013. The Plan was formerly
known as the Pitney Supplemental Pension Plan and the Pitney Bowes Benefits
Equalization Plan and has been amended and restated from time to time.


The purpose of the Plan is to attract and retain key employees whose skills and
talents are important to the Company’s operations by providing that select group
of management or highly compensated employees of the Company and its U.S.
subsidiaries and affiliates, as designated by Pitney Bowes, with supplemental
retirement benefits, including without limitation, benefits which cannot be
provided under the qualified Pitney Bowes Pension Plan or other similar defined
benefit retirement plan or plans of Pitney Bowes or any U.S. subsidiary or
affiliate as designated by the Company (hereinafter “the Underlying Plan or
Plans”) on account of the limitations imposed on the Underlying Plan pursuant to
the Internal Revenue Code of 1986, as amended (the “Code”), including without
limitation sections 401 (a)(17) and 415 of the Code or other similar legally
imposed limitation (hereinafter referred to as the “Underlying Plan Limits”).


The Plan is intended to constitute an unfunded "excess benefit plan," as defined
in section 3(36) of ERISA. To the extent that the Plan provides benefits that
are not "excess benefits," the Plan constitutes an unfunded "top hat" plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is not intended
to meet the qualification requirements of Code Section 401(a).


The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Plan is unfunded for federal tax purposes and is
intended to be an unfunded arrangement within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company shall remain the general assets of the
Company and shall remain subject to the claims of the Company’s creditors until
such amounts are distributed to the Participants.


Effective January 1, 2005 the Plan was closed to new participants. No Employee
with an initial date of hire at the Company, Subsidiary, Affiliate, or an
Associated Company after December 31, 2004 or with an official hire date before
December 31, 2004 but who worked for a company whose employees were integrated
into the Company’s HRIS system (SAP) after December 31, 2004 may become a
participant. Employees who are rehired or who transfer generally do not accrue
additional Plan benefits unless otherwise provided herein or under the qualified
Pension Plan.




--------------------------------------------------------------------------------

Page 1

--------------------------------------------------------------------------------



The Plan is frozen with no further benefit accruals after March 31, 2013 with
respect to all participants participating in the qualified Pension Plan with
less than 16 years of Credited Service with the Company on March 31, 2013. For
all other Eligible Employees, the Plan is frozen with no further benefit
accruals effective December 31, 2014. Participants, who separated from service
prior to March 31, 2013 with less than 16 years of Credited Service on that date
and who receive severance benefits under the under the Pitney Bowes Severance
Plan beyond March 31, 2013, will continue to receive Company Service through the
earlier of termination of the participant’s severance benefit period or December
31, 2014.


Unless specifically defined herein, terms used under this Plan will have the
same meaning as those used under the qualified Pension Plan.




II.    Restatement


The terms of this Plan applies to all accruals under the Plan whether accrued
and vested before January 1, 2005 or after December 31, 2004, except a
participant who terminated employment benefits before January 1, 2005 and did
not have any benefit accruals after December 31, 2004 shall continue to be
determined under the terms of the Plan as in effect on the date the employment
terminated. From January 1, 2005 through December 31, 2008 the Plan was
administered in good faith compliance with the requirements of Code Section
409A, the Treasury Regulations and official notices and pronouncements
thereunder.




III.    Participation


Any employee of Pitney Bowes Inc. or of its Subsidiaries and Affiliates, as
designated by Pitney Bowes, who is employed by the Company after December 31,
2004 and who is eligible for participation in one or more of the Underlying
Plans shall be a participant in the Plan provided that such employee’s
compensation or benefits in the Underlying Plan exceed the Underlying Plan
Limits or cannot otherwise be provided under the Underlying Plan. No Employee
with (i) an initial date of hire at the Company, an Affiliate, or an Associated
Company after December 31, 2004, (ii) an official hire date before December 31,
2004 but who worked for a company whose employees were integrated into the
Company’s HRIS system (SAP) after December 31, 2004 or (iii) is receiving a 2%
Employer Core Contribution under a Pitney Bowes 401(k) Plan (unless you were
previously a Participant in the Plan or the Underlying Plan) may participate in
this Plan. Notwithstanding anything to the contrary, no Employee eligible to
receive a 2% Employer Core Contribution under the Pitney Bowes 401(k) Plan will
receive an accrual under this Plan.




IV.    Benefits


A.    Retirement Benefits


The supplemental retirement benefits of a participant in the Plan shall be
calculated in the same fashion as calculated under the Underlying Plan except
with the following inclusions:


(1) “Earnings” shall include the following items if not included in the
Underlying Plan:


--------------------------------------------------------------------------------

Page 2

--------------------------------------------------------------------------------



(a) Pitney Bowes Incentive Plan (PBIP) Awards under the Key Employee Incentive
Plan deferred by the participant to the Company’s Deferred Incentive Savings
Plan. Such Earnings shall be included in the year such compensation would have
been paid to the participant but for the deferral;


(b) Enhanced or Conditional severance (based on a signed release and waiver)
paid to an employee in compensation Band F or above in conjunction with and in
addition to base severance under the Pitney Bowes Severance Pay Plan; and


(c) The participant’s total remuneration without regard to Underlying Plan
Limits imposed by the tax law on the Underlying Plan but shall exclude those
items of compensation specifically excluded by the Underlying Plan (except for
severance pay as provided in subsection (b) above).




(2) “Credited Service” shall include the period over which enhanced severance is
paid or payable in conjunction with and in addition to base severance under the
Pitney Bowes Severance Pay Plan to an employee in compensation Band F or above.


A participant’s supplemental retirement benefits under this Plan shall be offset
by the retirement benefits payable to such participant from the Underlying Plan.


With respect to any participant with less than 16 years of Credited Service with
the Company on March 31, 2013, Earnings and Credited Service shall not include
any Earnings or service after March 31, 2013. With respect to participants who
separated from service on or prior to March 31, 2013 with less than 16 years of
Credited Service on that date and who receive severance benefits under the under
the Pitney Bowes Severance Plan beyond March 31, 2013, Earnings and Credited
Service will include Earnings and service through the earlier of termination of
the participant’s severance benefit period or December 31, 2014. For all other
participants, Earnings and Credited Service is frozen with no further Earnings
or service taken into account under this Plan after December 31, 2014.




B.    Calculation of Retirement Benefits.


The supplemental retirement benefits under the Plan are based on the gross
retirement benefits calculated on the same basis and using the same actuarial
factors as benefits are calculated under the Underlying Plan, except as provided
in A. above and except as follows, offset by the benefits calculated under the
Underlying Plan:


(1) Gross Vested Plan Accrued Benefit Payable at Age 65 will be determined on
the later of the first day ofthe month immediately following the participant’s
termination from service or the first day of the month immediately after the
participant attains age 55 (“Determination Date”).


(2) The participant’s age, service and Earnings as of the Determination Date
shall be used in calculating the participant’s benefit, except that if a
participant terminates under a Separation Agreement providing the participant
with severance pay under the Pitney Bowes Severance Pay Plan, then (a) the
period over which the severance is calculated shall be imputed as Credited
Service under the Plan, (b) the participant’s age at the conclusion of the
severance period (base


--------------------------------------------------------------------------------

Page 3

--------------------------------------------------------------------------------



and enhanced) shall be used in calculating the participant’s gross Pension
Account and gross Accrued Benefit on the Determination Date and (c) the
severance paid to the participant shall be treated as Earnings, except for the
portion of base severance that is counted as Earnings in the Underlying Plan.


(3) Except as specified in (2), actuarial factors applicable to the
Determination Date shall be used in calculating the benefit.




C.    Nonduplication of Benefits


Benefits under this Plan shall not in any way duplicate benefits payable or
received under the Underlying Plan.




D.    Maximum Benefits Payable


Notwithstanding anything to the contrary herein, the maximum benefit accrual
under this Plan for a participant who is a Participant in an Underlying Plan
such as the Pitney Bowes Pension Plan is an amount equal to 16.5% multiplied by
the participant’s Final Average Earnings, the product of which is further
multiplied by the participant’s Credited Service.


V.    Time and Form of Payment


Vested benefits under the Plan are payable as provided below following the
participant’s Retirement, which is defined as the first day of the month
following the later of the participant’s termination of employment or attainment
of 55, except as otherwise stated in this Plan. The timing of distributions and
the forms of payment offered under this Plan shall be as follows:


A.
Default Distribution:



Vested Plan benefits shall be paid in a lump sum upon the later of (1) the
month following the date the participant attains age 55 or (2) during the 13th
month following the participant’s termination from employment.


B.
Alternate Distributions:



In lieu of the Default Distribution described in Subsection A., a vested
participant may elect one of the following distribution forms:


(1)Lump sum payable during the 60th month after the Default Distribution is
payable under Subsection A;


(2)Substantially equal annual installments payable over ten calendaryears
commencing during the 60th month after the Default Distribution is payable under
Subsection A. Successive installment payments shall be made in the month of July
in each calendar year after the calendar year the first installment is made for
the duration of the installment period;




--------------------------------------------------------------------------------

Page 4

--------------------------------------------------------------------------------



(3)Life annuity or 50%, 75% or 100% Joint & Survivor life annuity commenced
during the 60th month after the Default Distribution is payable under Subsection
A; or


(4)Part lump sum and either part installment or part annuity, if the portion
being paid as an installment or annuity is greater than $100,000; the lump sum
portion is payable as described under the Default Distribution Subsection A
above and the installment or annuity portion is to commence in the 60th month
after the lump sum portion is payable.




C.
Timing of Elections:



All Alternate Distribution elections must be made at least 12 months before a
Default Distribution or other Alternate Distribution is payable. A participant
who terminates employment prior to age 55 must make an Alternate Distribution
election no later than the latter of (a) 12 months prior to when the payment
would otherwise be made under the Plan or (b) prior to the month in which the
participant attains age 54. The Company may develop procedures regarding these
elections including procedures that may limit the number of times a participant
may change a prior election. An Alternate Distribution election shall be
effective only if: (a) Pitney Bowes receives the new distribution election form
at least 12 full months before distributions under the Plan related to that
change commence, (b) the new distribution election is not effective for a period
of 12 months from the date made, and (c) the first payment with respect to which
the new election is made is deferred for a period of five years from the date
such payment otherwise would have been made, as required by section 409A of the
Code.


D.
Death:



The following rules will apply in the event of death of a participant or the
participant’s spouse:


(1)If the participant dies after reaching Retirement age (age 55) but before the
Plan benefit commences, vested Plan benefits will be paid in a lump sum to the
participant’s estate 90 days after the participant’s death.


(2)If the participant dies after Plan benefits have commenced, any remaining
installment payments will be paid in a lump sum to the participant’s estate 90
days after the participant’s death, provided, however, if the participant
elected an annuity form, further payments will depend on the terms of the
annuity form elected by the participant.


(3) If the participant dies before reaching Retirement age (age 55), vested Plan
benefits will be paid to the participant’s spouse if married and to his estate
if not married. In such case, the Plan benefit will be calculated as though the
participant terminated on the date of death, survived to age 55 and elected to
retire with a 50% joint and survivor annuity and then died. The Plan benefit
would be actuarially calculated as a lump sum and paid to the participant’s
estate 90 days after the participant’s death. The benefit would be actuarially
adjusted for early payment (e.g., number of months prior to when the participant
would have attained age 55).


(4)If a participant’s spouse dies within the first year of the commencement of a
Joint & Survivor annuity, the annuity will not be reformed into a single life
annuity, as may be the case under the Underlying Plan.


--------------------------------------------------------------------------------

Page 5

--------------------------------------------------------------------------------







E.
Change of Control.



Upon a Change of Control, as defined in the Pitney Bowes Senior Executive
Severance Policy, all benefits accrued under this Plan shall be vested. Except
as noted below, benefits under this Plan shall continue to accrue to
participants who continue to be employed after the Change of Control.


At the time of this Plan Restatement, the definition of Change of Control under
the Senior Executive Severance Policy is as follows:


“Change of Control” shall be deemed to have occurred if:


(i)    there is an acquisition, in any one transaction or a series of
transactions, other than from Pitney Bowes Inc., by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13(d)(3) promulgated under the Exchange Act) of 30%
or more of either the then outstanding shares of Common Stock or the combined
voting power of the then outstanding voting securities of Pitney Bowes Inc.
entitled to vote generally in the election of directors but excluding, for this
purpose, any such acquisition by Pitney Bowes Inc. or any of its subsidiaries,
or any employee benefit plan (or related trust) of Pitney Bowes Inc. or any of
its subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the common stock
and voting securities of Pitney Bowes Inc. immediately prior to such acquisition
in substantially the same proportion as their ownership, immediately prior to
such acquisition, of the then outstanding shares of Common Stock or the combined
voting power of the then outstanding voting securities of Pitney Bowes Inc.
entitled to vote generally in the election of directors, as the case may be; or


(ii)    individuals who, as of the date of this Restatement, constitute the
Board (as of such date, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to the date of this Restatement, whose election,
or nomination for election by Pitney Bowes’ shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as through such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of Pitney Bowes Inc. (as such
terms are used in Rule 14(a)(11) or Regulation 14A promulgated under the
Exchange Act); or


(iii)    there occurs either (A) the consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, in each case, with respect to which the individuals and
entities who were the respective beneficial owners of the common stock and
voting securities of Pitney Bowes Inc.


--------------------------------------------------------------------------------

Page 6

--------------------------------------------------------------------------------



immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation, or (B) an approval by the shareholders of Pitney Bowes Inc. of
a complete liquidation or dissolution of Pitney Bowes Inc. or of the sale or
other disposition of all or substantially all of the assets of Pitney Bowes Inc.


Notwithstanding the above, the Plan is frozen with no further benefit accruals
after March 31, 2013 with respect to all participants participating in the
qualified Pension Plan with less than 16 years of Credited Service with the
Company on March 31, 2013. For all other participants, the Plan is frozen with
no further benefit accruals effective December 31, 2014. Participants, who
separated from service prior to March 31, 2013 with less than 16 years of
Credited Service on that date and who receive severance benefits under the under
the Pitney Bowes Severance Plan beyond March 31, 2013, will continue to receive
Company Service through the earlier of termination of the participant’s
severance benefit period or December 31, 2014.        


If the Change of Control meets the definition of a change in control under
section 409A of the Code and the participant’s employment terminates upon or
within two years after the Change of Control, a participant’s vested Plan
benefits shall be paid in the form of a lump sum within 30 days after the
employee terminates. If a Change of Control occurs that does not meet the
definition of a change in control under section 409A of the Code, or if the
participant’s employment is not terminated upon or within two years after the
Change of Control, payments will be made in the same time and manner as
otherwise provided under the Plan. In any event, distributions under this Plan
after a Change of Control shall be compliant with IRC Section 409A, including
without limitation the six month delay of payment required for a “specified
employee” under IRC Section 409A where applicable.




F.
Small Balances:



If on the Determination Date, the Participant’s Plan benefit calculated as a
lump sum is $100,000 or less, the benefit will be payable as a lump sum as a
Default Distribution at the applicable payment date described above,
notwithstanding any participant Alternate Distribution election to the contrary.




G.
Interest Rate.



In the event an interest rate is required to be used under this Plan, the Plan
shall use the same interest rate employed under the Underlying Plan in
calculating the participant’s plan benefit under the Underlying Plan (e.g.,
Internal Revenue Code 417(e)) (“Plan Interest”). Interest, where applied, will
be interest compounded on an annual basis. Such Plan Interest shall be used to
increase the Plan benefit for participants who elect an Alternate Distribution
in the following manner:


(1)With respect to a participant who elects a lump sum distribution to be paid
in the 73rd month following termination from employment, Plan Interest on the
participant’s lump sum value will be computed as of the Determination Date and
applied for the period beginning on the


--------------------------------------------------------------------------------

Page 7

--------------------------------------------------------------------------------



first day of the 13th month following the Determination Date and ending on the
last day of the month prior to the month the Plan benefit is distributed (i.e.,
the 72rd month).


(2)With respect to a participant who elects installments to begin in the 73rd
month following termination from employment, Plan Interest on the participant’s
lump sum value will be computed as of the Determination Date and applied for the
period beginning on the first day of the 13th month following the Determination
Date and ending on the last day of the month prior to when the first installment
is paid (i.e., the 72rd month). A new Plan Interest rate will be computed on the
first day of the 73rd month and such rate will be applied to the declining
installment balances thereafter from the first day of the month in which the
preceding installment was paid to the last day of the month immediately
preceding the month in which each successive installment is paid. Installment
balances shall be calculated by taking the remaining balance after crediting
Plan Interest as provided above calculated to the end of the month prior to each
successive installment and dividing that sum by the number of installments
remaining to be paid.


(3)With respect to a participant who elects an annuity to begin in the 73rd
month following termination from employment, Plan Interest on the participant’s
lump sum value will be computed as of the Determination Date and applied for the
period beginning on the first day of the 13th month following the Determination
Date and ending on the last day of the month prior to the month the annuity
commences (i.e., the 72rd month).


(4)No interest will be accrued to Plan benefits before a participant attains age
55 or during the first 12 months following the Determination Date.


H.
Rollovers.



No rollovers or transfers of vested Plan benefits to another plan will be
permitted.


I.
Statutory/Regulatory Elections.



The Company may offer participants any other distribution elections as
allowed under section 409A of the Code or Treasury Regulations or notices issued
pursuant thereto.




VI.    Administration of the Plan


A.    Plan Administrator.


This Plan shall be administered by the Committee which shall have discretionary
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and to utilize its discretion to
decide or resolve any and all questions, including but not limited to
eligibility for benefits and interpretations of this Plan and its terms, as may
arise in connection with the Plan. Claims for benefits shall be filed with the
Committee and resolved in accordance with the claims procedures in this Article
VI. The Executive Compensation Committee of the Company’s Board of Directors
reserves the right to review all claims and appeals made by Participants in
compensation Band H and above.








--------------------------------------------------------------------------------

Page 8

--------------------------------------------------------------------------------



B.    Delegation.


In the administration of this Plan, the Committee may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with legal counsel to the Company.


C.    Claim Procedure.


Any controversy or claim arising out of or relating to the Plan shall be filed
in writing with the Committee which shall make all determinations concerning
such claim. Any claim filed with the Committee and any decision by the Committee
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (the “Claimant”).


(1) In General. Notice of a denial of benefits will be provided within ninety
(90) days of the Committee’s receipt of the Claimant's claim for benefits. If
the Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial ninety (90) day period. The extension will not be more than
ninety (90) days from the end of the initial ninety (90) day period and the
notice of extension will explain the special circumstances that require the
extension and the date by which the Committee expects to make a decision.


(2) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (i) cite the pertinent
provisions of the Plan document and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.


(3) Delegation. The Committee, unless otherwise provided, delegates to either
the Company’s legal counsel or the appropriate personnel in its Total Rewards
Dept. or Employee Service Center to make an initial determination of al claims
or controversies arising under the Plan.


D.    Appeals Procedure.


A Claimant whose claim has been completely or partially denied shall be entitled
to appeal the claim denial by filing a written appeal with the Committee. A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Committee. All written comments, documents, records, and other
information shall be considered “relevant” if the information (i) was relied
upon in making a benefits determination, (ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit


--------------------------------------------------------------------------------

Page 9

--------------------------------------------------------------------------------



decisions. The Committee may, in its sole discretion and if it deems appropriate
or necessary, decide to hold a hearing with respect to the claim appeal.


(1) In General. Appeal of a denied benefits claim must be filed in writing with
the Committee no later than sixty (60) days after receipt of the written
notification of such claim denial. The Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.


(2) Contents of Notice. If a benefits claim is completely or partially denied on
appeal, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth (i)
the specific reason or reasons for the denial, (ii) specific references to the
pertinent Plan provisions on which the denial is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (iv) a statement describing any
voluntary appeal procedures offered by the plan and a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.






All appeals should be addressed to the Committee as follows:


Employee Benefits Committee
Pitney Bowes Pension Restoration Plan
Attn: Committee Secretary and Benefits Counsel
Pitney Bowes Inc. - Legal Dept.
One Elmcroft Road
Stamford, CT 06926








E.    Indemnification.


To the fullest extent permitted under Delaware law, the Company shall indemnify
and hold harmless each employee, officer, director, agent or organization, to
whom or to which are delegated duties, responsibilities, and authority under the
Plan or otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all


--------------------------------------------------------------------------------

Page 10

--------------------------------------------------------------------------------



claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Company shall not
indemnify any person or organization if his or its actions or failure to act are
due to gross negligence or willful misconduct or for any such amount incurred
through any settlement or compromise of any action unless the Company consents
in writing to such settlement or compromise.


F.    Binding Decisions or Actions.


The decision or action of the Committee in respect of any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations thereunder shall be final and conclusive
and binding upon all persons having any interest in the Plan. All benefits shall
be made conditional upon the participant’s acknowledgement, in writing or by
acceptance of the benefits, that all decisions and determinations of the
Committee shall be final and binding on the participant and his spouse, estate
and any other person having or claiming an interest under the Plan.


G.    Statute of Limitations.


Completion of the claims and appeals process set forth in this Article VI is a
prerequisite to seeking any remedy in court. A participant may not bring any
legal action relating to a claim for benefits under the plan unless and until
the participant has followed the claims procedures under the Plan and exhausted
his or her administrative remedies under such claims procedures. Moreover, any
ERISA claim filed in state or federal court more than six-months after receipt
of notice of an adverse benefit determination at the conclusion of the appeals
process set forth herein shall be barred as untimely. For purposes of this
Section 7.9, notice shall be deemed to be received five days after the date of
the written notification.




VII.    Amendment and Discontinuance


Pitney Bowes Inc. by action of the Board of Directors of Pitney Bowes,
appropriate Board committee, or as delegated to the Employee Benefits Committee,
Trust Investment Committee or management may amend or modify the Plan, in whole
or in part, if, in its sole and exclusive judgment, such amendment or
modification is deemed necessary or desirable. However, any such amendment or
modification shall not result in a reduction of previously accrued benefits.
Amendments necessary to comply with law or to allow for the orderly
administration of this Plan shall not be considered to be a reduction of
previously accrued benefits. Any amendment made to this Plan after a Change of
Control, as defined in the Pitney Bowes Senior Executive Severance Policy, or in
contemplation of a Change of Control shall not in any way adversely affect the
terms and conditions of this Plan as they exist prior to such amendment with
respect to benefits vested prior to such amendment.


The Board of Directors of the Company or appropriate Board committee may at any
time terminate the Plan with respect to future benefit accruals. The Board or
appropriate Board committee may also terminate the Plan in its entirety at any
time, for any reason, and pay participants


--------------------------------------------------------------------------------

Page 11

--------------------------------------------------------------------------------



and beneficiaries benefits in a single lump sum at any time to the extent and in
accordance with Treasury Regulation Section 1.409A-3 (j)(4)(ix).




VIII.    Vesting


A participant’s vested rights to Plan benefits shall be determined utilizing the
same rules, terms and conditions utilized by the Underlying Plan.




IX.    Withholding of Taxes


Notwithstanding any other provision of this Plan, Pitney Bowes or other
appropriate employer or payer shall withhold from payment made hereunder any
amounts required to be so withheld by any applicable law or regulation. To the
extent that Pitney Bowes or other appropriate employer is required to withhold
any taxes prior to distribution of the Plan benefits payable hereunder, such
withholding amounts shall be either (1) treated as a distribution from the Plan
(as described below) and deducted by Pitney Bowes from the vested participant’s
Plan benefit as allowed by law or (2) charged to and paid by the participant in
cash from sources other than the benefits hereunder, at the sole and absolute
discretion of Pitney Bowes. If any benefit under the Plan is taxable to a
participant for FICA purposes at a date earlier than the specified payment date
(as a result of section 3101 or 3121 of the Code or successor provisions),
Pitney Bowes shall accelerate payment to the participant, and shall withhold
from such accelerated payment, the amount necessary to pay the FICA tax
withholding amount, and the federal, state and local income and FICA tax
withholding applicable to the accelerated payment, in accordance with section
409A of the Code.




X.    Miscellaneous


A.    Definitions


Any capitalized terms not specifically defined in the Plan shall have the same
meaning as such terms have under the Pitney Bowes Pension Plan.


B.    Scope of Benefits


The Plan is intended and designed to pay retirement benefits as described herein
only with respect to amount that would have been payable to a participant
pursuant to the Underlying Plans but for the Underlying Plan Limits and to the
extent expressly provided in this Plan. Any benefits not payable under the
Underlying Plan for any other reason shall nonetheless not be payable from the
Plan unless expressly provided in this Plan.


C.    Unfunded Plan


The Plan is intended to be a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. All payment pursuant
to the Plan shall be made from the general funds of Pitney Bowes and no special
or separate fund shall be established or other segregation of assets made to
assure payment. No participant or other person shall have under any circumstance


--------------------------------------------------------------------------------

Page 12

--------------------------------------------------------------------------------



any interest in any particular property or assets of Pitney Bowes as a result of
participating in the Plan. Notwithstanding the foregoing, Pitney Bowes may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of Pitney Bowes’ creditors, to assist in
accumulating funds to pay its obligations under the Plan.


D.    Nonassignability


Neither a participant nor any other person shall have any right to commute sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amount, if any, payable
hereunder, or any part thereof, which are and all right to which are, expressly
declared to be unassignable and non-transferable. No part of the amounts payable
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
participant or any other person, nor be transferable by operation of law in the
event of a participant’s or any other person’s bankruptcy or insolvency.


E.    Validity and Severability


The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect, and any prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.


F.    Governing Law


The Validity, interpretation, construction and performance of this Plan shall in
all respects be governed by the laws of the State of Connecticut, without
reference to principles of conflict of law, except to the extent pre-empted by
federal law.


G.    Employment Status


This Plan does not constitute a contract of employment or impose on the
participant or Pitney Bowes or the participant’s employer any obligation for the
Participant to remain an employee of Pitney Bowes or the Participant’s employer
or change the status of the participant’s employment or the policies of Pitney
Bowes or the Participant’s employer.


H.    Effect of a Mistake


In the event of a mistake or misstatement as to participation of a participant,
the amount of payment made or to be made to a participant or beneficiary the
Committee shall, if possible, cause these payment amounts to be withheld,
accelerated, or otherwise adjusted as will in its sole judgment result in the
participant or beneficiary receiving the proper amount of payment under this
Plan.


J.
Lost Participants or Beneficiaries



Any participant or beneficiary who is entitled to a benefit under the Plan has
the duty to keep the Committee or the Company advised of his or her current
mailing address. If the benefits are returned to the Plan or are not presented
for payment after a reasonable amount of time, the


--------------------------------------------------------------------------------

Page 13

--------------------------------------------------------------------------------



Committee shall presume the payee missing. After making reason efforts, as
determined by the Committee, the Committee shall stop payment on any uncashed
checks and discontinue future payments until payee contact is restored. If
contact is restored, no interest is due on returned benefit payments held by the
Committee or the Company because it could not locate the participant.


K.    Section 409A


This Plan is intended to comply with the requirements of section 409A of the
Code, and shall in all respects be administered in accordance with section 409A,
including the requirement that payments to a “specified employee” of a publicly
traded corporation upon separation from service be delayed for a period of six
months after separation from service. Notwithstanding anything in the Plan to
the contrary, distributions may only be made under the Plan upon an event and in
a manner permitted by section 409A of the Code. All payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” under section 409A. In no event may a participant, directly or
indirectly, designate the calendar year of a payment, except pursuant to payment
elections permitted under section 409A of the Code.


--------------------------------------------------------------------------------

Page 14